 312DECISIONSOF NATIONAL LABOR RELATIONS BOARDSchmidt'sPrintery and Wilkes-Barre TypographicalUnion No. 1871andWilkes-Barre Printing Press-men & Assistants'Union,137,2 Petitioners. Cases4-UC-61 and 4-UC-62September 17, 1974DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn March 13, 1974, the Regional Director for Re-gion4 issued a Decision and Clarificationof Bargain-ing Unit in the above-entitled proceeding in which hegrantedPressmenLocal 137's request that its existingunit of lithographic production employees at theEmployer's commercial printing establishment inWilkes-Barre,Pennsylvania, be clarified to includethe "Compugraphic Compuwriter No. 2 typesettingmachine" operator,hereinaftercalled the Compuwri-ter operator, and accordingly denied ITU Local 187'srequest that the disputed classification be declared tobe part of its unit at present comprised of one linotypeoperator. Thereafter, in accordance with National La-bor Relations Board Rules and Regulations, ITU Lo-cal 187 filed a timely request for review of theRegional Director's decision on the grounds that inmaking his clarification determinations he departedfrom officially reported precedent and made findingsof fact which are clearly erroneous.By telegraphic order dated April 5, 1974, the re-quest for review was granted. Thereafter, Petitionersfiled briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingPetitioners' briefs on review, and makes the followingfindings:In resolving the unit clarification requests beforehim, the Regional Director considered not only thosefactors normally viewed as relevant to unit composi-tion issues,but he took into account other matterswhich the Board weighs in determining jurisdictionaldisputes in Section 10(k) proceedings, factors such asthe assignment of the disputed work by the Employerand the efficient operation of the Employer's busi-ness.Although ITU Local 187 does not object to theRegional Director's treatment of the issue within thisframework and argues only that he improperlyweighed certain factors, we granted its request forreview solely in order to determine from the recordwhether the clarification requests were susceptible ofresolution under applicable principles or whether theymust be dismissed on the ground that they involve ajurisdictional dispute that the Board is empowered todetermine only in Section 10(k) proceedings. For thereasons below, our review of the record persuades usthat the Regional Director's clarification of the unitsinvolved is correct.The Employer is engaged in commercial printing;in the main, by use of the lithographic or photo-offsetprocess. It has two offset presses. It also has two letter-press presses, one of which is a proof press, run onlywhen proofs are printed for use in the lithographicprocess.All operations are conducted in one largeroom. A linotype operator, who does all the typeset-ting for the minimal letterpress printing done by theEmployer, is represented by ITU Local 187. Fivepress department employees, represented by Press-men Local 137, operate the presses and perform litho-graphicpreparatoryfunctions.Four finishingdepartment employees are unrepresented. The disput-ed Compuwriter operator, who is a member of Press-men Local 137, operates his machine in a partiallypartitioned section of the room, next to the light tableused in offset preparatory work.The Compuwriter was installed in April 1973. Incommon with a linotype machine, the Compuwriterhas a keyboard. There the similarity ends. The Com-puwriter is wholly ancillary to the lithographic pro-ductionprocess.Throughaprocessofcomputer-controlled operations, the typed material isproperly spaced and collated using the proper facings,is photographed within the machine, and emerges asa finished positive proof, which is then utilized in thetraditional lithographic production process. Exceptfor the typewriting skills involved, the Compuwriteroperator has and exercises none of the skills typicallyfound in letterpress composition. The Compuwriteroperator employed by the Employer also spends ap-proximately 10 percent of his time at the light tableperforming lithographic preparatory functions nor-mally performed by the pressmen.Thus, despite the fact that the Compuwriter substi-tutes for the letterpress printing of proofs used in thelithographic process, we conclude, on the facts of thiscase, that the Compuwriter operator is performingessentially a lithographic production function and isan accretion to the unit represented by Pressmen Lo-cal 137.1Hereinafter calledITU Local 187.2Hereinafter called PressmenLocal 137. SCHMIDT'S PRINTERY313Accordingly, we agree with the Regional Director's137's unit and excluding him from the letterpressdetermination clarifying the units involved by includ-composition unit represented by ITU Local 187.ing the Compuwriter operator in Pressmen Local